Title: From George Washington to Brigadier General James Clinton, 12 September 1776
From: Washington, George
To: Clinton, James



Sir
Head Quarters New York 12th Sepr 1776

I have before me your two Letters of the 8th and 10th Inst. the first inclosing Returns of the Number of Men and Ordnance

and Artillery Stores at Forts Montgomery and Constitution; the last, Copies of two Letters from the Convention of the State of New York, by which it appears they had ordered in 600 Militia as a Reinforcement to the two posts, and which I hope will put them in a proper State of Defence.
I ordered Colo. Knox to provide and forward the different Articles wanted by you in the Ordnance Department, but he informed me, that from the present unsettled State of our Magazine and Laboratory (many of our Stores being removed and on their way to Kingsbridge and Mount Washington) he could not comply at once with the whole of the demand, but would send what he could conveniently collect.
The Convention of New York having appointed Mr Schenk to provide what Articles they found wanting at their late Review of your Works and Stores (and which include many of the Articles you wrote for) I hope, as he will make it his particular Business, that he will collect many Articles, which Colo. Knox from the present hurry of our Affairs cannot attend to. And if they should both provide the same things, your Stores will only be the fuller. I have again ordered the Quarter Masr Genl to send up the Nails with all possible Expedition.
The Convention having ordered an Armourer with proper Tools to be fixed at Your posts, I hope what Arms are at present out of Repair will soon be made fit for Use. We must make every shift with our old Arms, till we can get better supplied. I am Sir Yr most obt Servt

Go: Washington

